USCA11 Case: 20-13143      Date Filed: 01/19/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13143
                   Non-Argument Calendar
                   ____________________

DERRICK LASHON HOWELL,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:15-cv-00049-MW-GRJ
                   ____________________
USCA11 Case: 20-13143         Date Filed: 01/19/2022     Page: 2 of 5




2                       Opinion of the Court                 20-13143


Before JILL PRYOR, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
        Derrick Howell, a federal prisoner proceeding pro se, ap-
peals the denial of his motion to reconsider the district court’s de-
nial of his 28 U.S.C. § 2255 motion under Federal Rules of Civil Pro-
cedure 60(b)(4) and 59(e). He argues that the district court erred in
denying his motion because he had shown that it had failed to con-
sider all of his § 2255 claims, which compromised the integrity of
his underlying § 2255 proceeding. The government responds by
moving for summary affirmance of the district court’s order and
for a stay of the briefing schedule, arguing that the district court
properly determined that Howell’s claims did not raise an error in
its previous ruling that prevented a merits determination on How-
ell’s § 2255 motion.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).
      We review issues of subject-matter jurisdiction de novo.
Williams v. Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007).
USCA11 Case: 20-13143         Date Filed: 01/19/2022     Page: 3 of 5




20-13143                Opinion of the Court                         3

       Under Fed. R. Civ. P. 59(e), a motion to alter or amend a
judgment must be filed within 28 days after the entry of the judg-
ment. Fed. R. Civ. P. 59(e). The Supreme Court has stated that
Rule 59(e) motions are not second or successive motions under the
habeas corpus statutes but are instead part of a petitioner’s first ha-
beas corpus proceeding. Banister v. Davis, 140 S. Ct. 1698, 1708
(2020).
       Federal Rule of Civil Procedure 60(b) allows a district court
to relieve a party from a final judgment if the judgment is void.
Fed. R. Civ. P. 60(b)(4). A Rule 60(b) motion for relief from judg-
ment on a § 2255 motion is construed as a second or successive
§ 2255 motion if it seeks to add a new ground for relief or attacks
the district court’s prior resolution of a claim on the merits, but not
when it attacks a defect in the integrity of the § 2255 proceedings.
Gonzalez v. Crosby, 545 U.S. 524, 532 (2005) (addressing a Rule
60(b) motion in the § 2254 context); see also Gilbert v. United
States, 640 F.3d 1293, 1323 (11th Cir. 2011) (en banc) (applying
Gonzalez in the § 2255 context), overruled on other grounds by
McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076
(11th Cir. 2017) (en banc). A district court does not have jurisdic-
tion to review a federal prisoner’s successive § 2255 motion unless
that motion is first certified by the appropriate court of appeals.
28 U.S.C. § 2255(h); 28 U.S.C. § 2244(a); Farris v. United States,
333 F.3d 1211, 1216 (11th Cir. 2003). However, a motion that chal-
lenges the district court’s failure to reach the merits can be ruled
USCA11 Case: 20-13143        Date Filed: 01/19/2022     Page: 4 of 5




4                      Opinion of the Court                20-13143

upon by the district court without precertification by us. See Gon-
zalez, 545 U.S. at 538.
       Generally, to attack a defect in the integrity of the § 2255
proceedings and escape treatment as an impermissibly successive
§ 2255 motion, the Rule 60(b) motion must allege a fraud on the
court or a procedural error that prevented the court from reaching
the merits of the § 2255 motion. Id. at 532 & 532 nn.4–5. We have
held that a district court must resolve all claims for relief—defined
as any allegation of a constitutional violation—raised in a § 2255
motion, regardless of whether relief is granted or denied and re-
gardless of whether the claims for relief arise out of the same oper-
ative facts. Clisby v. Jones, 960 F.2d 925, 936 (11th Cir. 1992) (en
banc) (addressing a § 2254 petition); see also Rhode v. United
States, 583 F.3d 1289, 1291–92 (11th Cir. 2009) (applying Clisby in
the § 2255 context).
       Here, there is no substantial question that the district court
properly denied Howell’s motion. See Groendyke Transp.,
406 F.2d at 1162. As an initial matter, Howell’s motion was un-
timely under Rule 59(e) because it was filed about 3 years, more
than 28 days, after the order it sought to amend. Fed. R. Civ. P.
59(e).
       Moreover, the district court did not err in denying Howell’s
motion under Rule 60(b) because he failed to show a defect in the
integrity of his § 2255 proceeding, given that the district court had
considered all the claims he had raised. In his original § 2255 mo-
tion, supplement, and reply, Howell argued that his counsel had
USCA11 Case: 20-13143         Date Filed: 01/19/2022    Page: 5 of 5




20-13143               Opinion of the Court                         5

fraudulently induced him to plead guilty, in part by lying that
Count 3 would be dismissed if Howell pled guilty, and that there
was a conflict of interest because his counsel had only wanted to
secure his fees. The district court addressed these claims in its or-
der denying his § 2255 motion, and Howell then argued that the
court failed to consider his 18 U.S.C. § 924(c) claim (pertaining to
Count 3) in its order denying his § 2255 motion. However, Howell
only raised ineffective-assistance claims during the § 2255 proceed-
ing. And although the claims appeared to include his challenge to
pleading guilty to Count 3, he did not raise a claim directly chal-
lenging the validity of Count 3 of the plea agreement. Thus, How-
ell failed to show a defect in the integrity of the § 2255 proceeding
because the district court considered all the claims that he raised.
See Clisby, 960 F.2d at 936.
       As a result, there is no substantial question that the district
court properly denied his motion on the merits because he did not
establish an error in the court’s previous ruling that precluded a
merits determination of a claim presented in his § 2255 filings. See
Gonzalez, 545 U.S. at 532 & 532 nn.4–5. Therefore, we GRANT
the government’s motion for summary affirmance and DENY AS
MOOT its motion to stay the briefing schedule. See Groendyke
Transp., 406 F.2d at 1162.